DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-14 of U.S. Patent No. 11489694. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications speak to the management of data transmission between subscribers on a serial bus. The present application used the mechanism of bit time differences to generate the messaging signals to govern the various phases. While the patent generates the control signals for the various phases by using the mechanism of the electrical signal levels that create the different phase or state control signals.

.

Present Application
US11489694
1. A subscriber station (10; 30) for a serial bus system (1), having a communication control device (11; 31) for controlling a communication of the subscriber station (10; 30) with at least one other subscriber station (10; 20; 30) of the bus system (1), and a transceiver device (12; 32) for sending a transmit signal (TXD) produced by the communication control device (11; 31) as a frame (450; 4500) to a bus (40) of the bus system (1), such that for a frame (450; 4500) that is exchanged between subscriber stations (10, 20, 30) of the bus system (1), the bit time (tbt) of a signal sent to the bus (40) in the first communication phase (451) differs from a bit time (tbt) of a signal sent in the second communication phase (452), the communication control device (11; 31) being designed to produce the transmit signal (TXD), in a first operating mode, for a first frame (450) that is designed according to a specified communication protocol with which other subscriber stations (10; 20; 30) in the bus system (1) communicate, and the communication control device (11; 31) being designed to produce the transmit signal (TXD), in a second operating mode, for a second frame (4500) that assigns to at least one bit a different function than is assigned to the bit in the specified communication protocol.
13. A bus system, comprising: a bus; and at least two user stations connected to one another via the bus in such a way that they may communicate serially with one another, and of which at least one user station includes a user station including: a communication control device configured to control a communication of the user station with at least one other user station of the bus system, and a device including a receiver configured to receive a signal from a bus of the bus system, in which bus system at least one first communication phase and one second communication phase are used for exchanging messages between user stations of the bus system, wherein for a message, bus states of the signal received from the bus in the first communication phase are different from bus states of the signal received in the second communication phase, the receiver being configured to generate a digital signal from the signal received from the bus and to output the signal to a communication control device which evaluates data contained in the digital signal, the receiver being configured to use a first reception threshold and a second reception threshold in each of the first and second communication phases for generating the digital signal, the second reception threshold having a negative voltage value.
11. A method for communication in a serial bus system (1), the method being carried out with a subscriber station (10; 30) of the bus system (1) that has a communication control device (11; 31) and a transceiver device (12; 32), the method having the steps: controlling, with the communication control device (11; 31), a communication of the subscriber station (10; 30) with at least one other subscriber station (10; 20; 30) of the bus system (1), and sending, with the transceiver device (12; 32), a transmit signal (TXD) produced by the communication control device (11; 31) as a frame (450; 4500) to a bus (40) of the bus system (1), such that for a frame (450; 4500) that is exchanged between subscriber stations (10, 20, 30) of the bus system (1) the bit time (tbt) of a signal sent in the first communication phase (451) to the bus (40) differs from a bit time (tbt) of a signal sent in the second communication phase (452), the communication control device (11; 31) producing the transmit signal (TXD), in a first operating mode, for a first frame (450) that is designed according to a specified communication protocol with which other subscriber stations (10; 20; 30) in the bus system (1) communicate, and the communication control device (11; 31) producing the transmit signal (TXD), in a second operating mode, for a second frame (4500) that assigns to at least one bit a different function than is assigned to the bit in the specified communication protocol.
14. A method for communicating in a serial bus system, the method being carried out using a receiver configured to receive a signal from a bus of the bus system, in which bus system at least one first communication phase and one second communication phase are used for exchanging messages between user stations of the bus system, the receiving carrying out the following steps: receiving a signal from the bus of the bus system, for a message, bus states of the signal received from the bus in the first communication phase being different from bus states of the signal received in the second communication phase; generating a digital signal from the signal received from the bus; and outputting the generated digital signal to a communication control device that evaluates data contained in the digital signal, the receiver using a first reception threshold and a second reception threshold in each of the first and second communication phases for generating the digital signal, the second reception threshold having a negative voltage value.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184